51 F.3d 278
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert P. WARNKE, Appellant,v.HUBBARD COUNTY;  Larry Johnson, Sheriff, Appellees.
No. 94-3600
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 3, 1995Filed:  Apr. 7, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert P. Warnke appeals from the district court's1 grant of summary judgment in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Diana E. Murphy, then Chief Judge, United States District Court for the District of Minnesota, now United States Circuit Judge